DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-3 and 7, in the reply filed on 8/24/2021 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ogata et al. (U.S. Patent 4,687,713, hereafter ‘713).

	Claims 1-3 and 7: Ogata ‘713 teaches a steel plate (abstract), which corresponds to the claimed tin mill black plate, comprising, on a surface of a steel sheet, a chromium metal layer and a chromium compound layer in that order (abstract), where the chromium metal compound can be a hydrated chromium oxide (col 1 ln 24-31),
	wherein the chromium metal layer can have a coating weight of 130 mg/m2 (abstract, col 11 ln 1-6, Table 2),
	wherein the chromium compound (hydrated chromium oxide) layer can have a coating weight of 25 mg/m2 (abstract, col 11 ln 1-6, Table 2), and
	wherein the chromium metal layer includes a base portion and granular protrusions on the base portion (abstract), where said protrusions can have a diameter of 10 to 100 nm and a density of 4∙1014 protrusions/m2 (400 protrusions/µm2) (col 11 ln 1-6, Table 2).

	With respect to claim 1, Ogata ‘713 teaches the claimed invention above but fails to teach a chromium metal layer thickness of not less than 7.0 nm. It is reasonable to presume that a chromium metal layer thickness of not less than 7.0 nm is inherent to Ogata ‘713. Support for said presumption is found in the use of like materials (i.e. a chromium metal layer with a coating amount of 130 mg/m2, which is the same coating material and coating amount as the claimed chromium metal layer) which would result in the claimed property. The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. 

3 (7.19∙109 mg/m3). At a coating weight of 130 mg/m2, this gives a chromium metal coating thickness of about 18 nm.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,968,528. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent contains all the limitations of the current application where the claimed ranges of the patent overlap or encompass the claimed ranges of the current application.

Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,914,016. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent contains all the limitations of the current application where the .

Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,753,005. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the patent contains all the limitations of the current application where the claimed ranges of the patent overlap or encompass the claimed ranges of the current application.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD M GATES whose telephone number is (571)270-3558. The examiner can normally be reached Monday-Thursday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on (571) 272-1465. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BG/
/SHAMIM AHMED/Primary Examiner, Art Unit 1713